Citation Nr: 1611184	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  06-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an increased rating for a right knee disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1995 to August 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from July 2003 and April 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

In April 2008, July 2009, September 2011, October 2012, and May 2013, the Board remanded the case for additional development.  

The Veteran appeared before the undersigned Veterans Law Judge in a January 2016 videoconference hearing.  A transcript of this hearing is of record.  

The issues of entitlement to service connection for a neck disability and a left ankle disability, and entitlement to an increased rating for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his low back disorder is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110. 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran filed a claim of entitlement to service connection for a low back disability in March 2003.  He argued that he was injured in active duty in the same incident that resulted in his service-connected right knee injury.  The incident in question occurred during the Veteran's active service when he fell while exiting a pool with a weight on his back.  The Veteran reported that he began to suffer from a stiff back after the incident.  

VA treatment notes document back treatment from Dr. S.T.R. in June 2003.  Dr. S.T.R. noted the Veteran's in-service accident that led to his service-connected right knee injury, noting as well that the Veteran had reported back pain since the incident.  According to the Veteran, he still had a lot of pain in the back, and it would become very stiff.  The Veteran was assessed with chronic low back pain, and Dr. S.T.R. causally related the Veteran's back disability to his knee disability.  

Noting the lack of evidence to rebut Dr. S.T.R.'s opinion that the Veteran's low back disability may be related to his knee problems, the Board finds that the June 2003 opinion has the most probative weight regarding the cause of the low back disability.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability is causally related to his service-connected right knee disability, and service connection must be granted.  See 38 U.S.C.A. §  5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability is granted.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an examination and obtaining a medical opinion. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).

A review of the record shows that the Veteran was last afforded a VA examination for his service-connected right knee disability in November 2012.  In his January 2016 hearing, the Veteran testified that his right knee disability had worsened since his last examination. 

In light of the foregoing, the Board finds that a VA examination is warranted to ascertain the current severity of the Veteran's service-connected right knee disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).

Next, in a March 2014 notice of disagreement (NOD), the Veteran disagreed with a February 2014 rating decision that denied service connection for a left ankle disability and a neck disability.  The NOD was timely filed.  No Statement of the Case has been issued addressing these claims. 

The Board is required to remand the Veteran's appealed claims of entitlement to service connection for a neck and left ankle disability for issuance of a statement of the case that addresses each issue.  See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999) (vacating a Board decision and remanding a matter where VA failed to issue a Statement of the Case after the appellant filed a timely Notice of Disagreement).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to assess the current level of severity of his service-connected right knee disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.

2.  Furnish the Veteran and his representative with a Statement of the Case that pertains to the issues entitlement to service connection for a left ankle disability and entitlement to service connection for a neck disability. The Veteran should be appropriately notified of the time limits to perfect his appeal of these issues. These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.

3.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


